FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine04101 Via EDGAR Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549 Re:WITHDRAWAL OF FORM 485A FILING REGISTRANT FILE NOS. 002-67-03023 Ladies and Gentlemen: This Form AW, Amendment Withdrawal Request, is submitted pursuant to Rule 477 of the Securities Act of 1933, as amended (the "1933 Act"), to withdraw a filing made under Rule 485(a) of the 1933 Act byForum Funds (the “Registrant”). Registrant hereby requests you withdraw Post-Effective Amendment No.348 to its Registration Statement filed with the the Securities and Exchange Commission on February 6, 2012 (Accession No. 0001435109-12-000012) concerning the Auxier Focus Fundas a new series wasinadvertantly created.Registrant will submit a new filing that will create a new class under the existing series. No securities of the Fund were sold, or will be sold, pursuant to the Registration Statement. Please direct any questions to Lina Bhatnagar at (207)347-2025. Sincerely, Forum Funds By: /s/ Lina Bhatnagar Line Bhatnagar Secretary
